Citation Nr: 0321973	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  98-15 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Charlene Wills, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  During the pendency of the appeal, this 
case was transferred to the RO in St. Louis, Missouri.

Procedural history

The veteran served on active duty from August 1962 to October 
1966.

In October of 1996 the veteran filed a claim of entitlement 
to service connection for a right knee disorder, as well as a 
claim for service connection for residuals of a laceration of 
right hand with subsequent contractures of ring and little 
finger.  
The Oakland RO denied service connection for a right knee 
disorder and granted service connection for the right hand 
disability with an assigned evaluation of 20 percent.  The 
veteran perfected an appeal as to the issue of the veteran's 
entitlement to service connection for a right knee disorder 
and the disability rating assigned for the right hand 
disability.  The veteran requested a Travel Board hearing, 
but failed to appear for the hearing scheduled in March 2001.   

In a September 2001 decision, the Board denied the appeal for 
an increased rating 
For the service-connected right hand disability.  That 
decision is final, and the issue will be discussed no 
further.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2002). 

The Board remanded the issue of entitlement to service 
connection for residuals of a right knee injury for further 
evidentiary development.  The Board directed the RO to 
contact the veteran and have the veteran provide information 
as to the whereabouts of a  Dr. K., who the veteran claimed 
treated him for his knee condition in 1970.  The Board also 
directed the RO to contact St. Luke's Hospital to determine 
whether it had any record of treatment given to the veteran 
in 1970.
After the requested development was accomplished to the 
extent possible, in May 2003 the RO issued a supplemental 
statement of the case (SSOC) which continued the previous 
denials. The case has been returned to the Board for further 
appellate proceedings.


FINDING OF FACT

The competent and probative evidence of record indicates that 
the veteran's right knee disorder is not related to any 
incident of his military service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active duty, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a right knee disorder.
He contends, in essence, that he injured his right knee in 
1964, during service, and that he currently has residuals of 
that injury. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100, 5102, 5103, 5103A, 5107 (West. 2001)].  This 
law eliminated the former statutory requirement that claims 
be well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted. See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable. 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below, finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

It is the Board's responsibility to evaluate the entire 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2002).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In February 2003, the RO sent the veteran a letter which set 
forth in detail the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed of 
the evidence needed to substantiate the claim and that the RO 
would assist him in obtaining evidence if he provided the 
proper information and release forms.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that should be submitted by him 
in support of his claims, by correspondence from the RO 
following the Board's September 2001 remand, in the July 1997 
rating decision, the July 1998 statement of the case (SOC), 
and in the May 2003 SSOC.

Based on the record in this case, the Board concludes that 
the notice provisions of the VCAA have been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's September 2001 
remand the RO obtained the mailing address for St. Luke's 
Hospital.  In October of 2001 the RO requested that the 
veteran provide the exact address at which Dr. K. is now 
practicing medicine.  The RO also requested that the veteran 
complete a VA Form 21-4142 for release of medical records 
from St. Luke's Hospital in Milwaukee, Wisconsin.  The record 
shows that this correspondence was returned as undeliverable.  

The RO sent the veteran the Duty to Assist letter in February 
2003 with new VA Form 21-4142 to complete.  The veteran did 
not return the form.  However, the veteran contacted the VA 
in March 2003 requesting an additional 30 days to respond to 
the VA letter.  The additional time was granted; the veteran, 
however, ultimately failed to respond.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He was 
advised by the RO that it was his responsibility to submit 
evidence which is supportive of his claim, to include medical 
or other records documenting continuity of symptomatology 
after service. He failed to do so.  Based on this record, the 
Board finds that the RO complied with its duties under the 
VCAA.

The Board has given thought as to whether this case should be 
remanded to obtain a medical nexus opinion.  See Charles v. 
Principi, 16 Vet. App. 370, 371-72 (2002) [under the Veterans 
Claims Assistance Act of 2000 (VCAA), VA's duty to assist 
includes obtaining a medical examination or medical opinion 
if the record before the VA contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military service but does not contain sufficient 
medical evidence for the VA to make a decision on the claim]; 
see also 38 C.F.R. § 3.159(c)(4).

The Board finds that under the circumstances here presented 
it would be futile to remand this case for a medical nexus 
opinion.  As explained below, the only evidence of an in-
service knee injury emanates from the veteran himself.   The 
Court has specifically held that "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . . ." See Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  An examiner's conclusion would be 
based solely on the veteran's own assertion that he incurred 
a  right knee injury during and that he had knee problems 
thereafter.  The Board has determined that these statements 
lack credibility.  Therefore, the Board finds such a 
conclusion would not be of probative value.  See also Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).

The Board additionally finds that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2002).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  As noted in the Introduction 
above, the veteran requested a travel Board hearing, but he 
failed to report for the hearing. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Pertinent Law and Regulations

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the line 
of duty, in active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2002).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b). In 
order to show a chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 38 
C.F.R. § 3.303(b). When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. 38 
C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Factual Background

The veteran's service medical records are silent for 
complaints or diagnosis of, or treatment for, a right knee 
disorder and the October 1966 separation examination report 
indicated normal clinical findings for the veteran's lower 
extremities.  

An August 1972 private treatment record from St. Luke's 
Hospital, filled out by Dr. K. indicates that the veteran was 
hospitalized because of pain, disability and locking of the 
right knee, which the veteran reported as having been present 
for a number of years.  However, Dr. K. stated in his August 
1972 report that the veteran indicated that he had had no 
definite injury to the knee.  Additionally, Dr. K. said that 
"the veteran's first difficulty when I saw him was 2 yrs. 
ago when he fell from a motorcycle sustaining injury to the 
rt. thumb and left wrist but also had difficulty with the 
right knee."

The veteran's initial claim of entitlement to service 
connection was filed in October 1996.  He stated that he 
injured his right knee in February 1964.  The veteran stated 
in his substantive appeal of September 1998 that he injured 
his knee in 1964 during a training run and that he continued 
to experience symptoms during service.  

As noted in the Introduction, the Board remanded this issue 
in September 2001.  The Board found that it was unclear 
whether the veteran had a pre-existing right knee ailment 
when Dr. K. saw him in 1970 or whether the veteran injured 
the right knee in the motorcycle accident.  Therefore, the 
Board remanded the case to the RO for evidence development in 
order to obtain, if possible, any records Dr. K. might have 
relative to the time in 1970 when he first saw the veteran.  
As discussed above, the veteran did not respond to the RO's 
inquiry and no additional evidence was obtained.

Analysis

The veteran is claiming that he is entitled to service 
connection for a right knee disorder because he fell during a 
training exercise in 1964.  The veteran submitted records 
from St. Luke's Hospital stating that two loose bodies were 
removed from his right knee in 1972 as evidence of that 
injury.  

As previously noted, in order to establish service connection 
for the claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or 
aggravation of a disease or injury in active service; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability.  See Hickson v. 
West, supra.

After a May 1997 examination of the veteran's knee, the 
examiner concluded that there was right knee injury 
consistent with tear of the medial meniscus with subsequent 
medial meiscectomy, which the Board finds satisfies element 
(1) of Hickson.  The VA examiner also indicated that veteran 
had degenerative joint disease, although an x-ray from that 
examination did not evidently identify degenerative joint 
disease.  

With respect to Hickson element (2), the veteran's service 
medical records are completely negative for complaints, 
findings or diagnoses involving any knee injury or disease.  
The veteran himself does not appear to contend that he had a 
right knee disease in service, but rather that he injured the 
knee in service, which led to later medical problems.  The 
only evidence of record of an in-service injury to his right 
knee comes from the veteran's own statements decades after 
service, which he made in connection with his claim for VA 
monetary benefits.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].  The 
Court has held that VA cannot ignore an appellant's testimony 
simply because the appellant is an interested party.  
Personal interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); see also Pond v. West, 12 Vet. App. 341, 345 (1999).  

The August 1972 medical record from St. Luke's Hospital, 
submitted by the veteran, reveals that the veteran denied 
having any injury to his right knee.  However, Dr. K. 
included in his report the statement that "the veteran's 
first difficulty when I saw him was 2 yrs. ago when he fell 
from a motorcycle sustaining injury to the rt. thumb and left 
wrist but also had difficulty with the right knee."  
In any event, the veteran's military service not mentioned. 

The Board has considered the veteran's recent statements 
concerning a right knee injury during service, which he made 
in connection with his claim for monetary benefits, and finds 
them to be lacking plausibility in the absence of any 
reference in his service medical records to such injury or 
treatment for such disorder.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  Moreover, 
the first mention of a knee disability, in the 1972 report, 
made no mention whatsoever of the in-service injury now 
alleged by the veteran but instead points to a motorcycle 
accident in 1970, several years after the veteran left 
service.

Based on the absence of reference to any right knee injury in 
the veteran's service medical records and the August 1972 
medical record from St. Luke's Hospital, the Board finds the 
veteran's current statements to be lacking in credibility. 
 See Madden, 125 F.3d at 1481.  Because the veteran's recent 
statements regarding a right knee injury in service are not 
credible, and there is no other evidence which is supportive 
of a finding of such injury, Hickson element (2) has not been 
satisfied. 

The Board additionally notes in passing that arthritis was 
not identified until decades after service, long after the 
one year presumptive period.

With respect to Hickson element (3), medical nexus, boiled 
down to its essence, the veteran's case rests upon his own 
statements to the effect that he has had a knee injury and 
has experienced problems from that injury continually for 
decades after service.  As shown above, the Board finds that 
the veteran's statements are not credible.  His statements 
also lack competency with respect to medical nexus.  It is 
well established that as a layperson without medical 
training, the veteran is not competent to comment on medical 
matters such as the relationship between current condition 
and service.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  For that reason the veteran's statements 
are not probative. Therefore, there is no medical nexus 
evidence establishing a causal connection between the 
veteran's military service and his current knee condition.

The veteran evidently contends that a nexus exists between 
his military service and his current right knee disability 
because he experienced symptoms continually after service.  
The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology. However, supporting medical 
evidence is required in the circumstances presented in this 
case.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.

In addition, the first evidence of treatment regarding the 
veteran's right knee was in 1972, a number of years after he 
left service.  At that time, he did not indicate continuing 
knee problems after service.  Indeed, the tenor of the 1972 
report was that the veteran denied a knee injury and did not 
experience knee problems until 1970.  Moreover, there is no 
indication of ongoing knee problems after 1972 until 
approximately the time the veteran filed his claim for VA 
benefits approximately a quarter of a century later.  
Continuity of symptomatology after service is thus  not 
demonstrated.

Accordingly, after having carefully considered the matter, 
and for the reasons and bases expressed above, the Board 
concludes that in the absence of credible and probative 
evidence suggestive of the onset of right knee injury during 
the veteran's period of military service or the one year 
presumptive period or of competent and probative evidence 
suggestive of a etiological relationship between such 
military service and the current right knee condition, 
Hickson elements (2) and (3) are not 
met.  The benefit sought on appeal is accordingly denied.




CONTINUED ON NEXT PAGE



ORDER

Entitlement to service connection for a right knee injury 
disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled 
"Appeal to the United States Court of Appeals for 
Veterans Claims."  (1) A "Notice of Disagreement filed 
on or after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with respect to 
the claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


